internal_revenue_service department of the treasury number info release date index no 25a cid washington dc person to contact telephone number refer reply to cc ita - genin-118856-02 date date dear this is in response to your inquiry dated date concerning the education tax_credits allowed by sec_25a of the internal_revenue_code you furnished us with a notice from information for irs form that advises the students they may be able to reduce their federal_income_tax liability by claiming the credit the form shows tuition paid in the amount of dollar_figure and a waiver gift aid and fee reduction in the same amount you ask how the tuition and corresponding waiver should be applied in claiming the credit and whether the amount of the tuition that was waived is considered taxable_income we do not have sufficient information to determine whether the amount of the tuition that was waived is taxable however we are furnishing you with the following general information in general sec_25a allows taxpayers to claim a nonrefundable credit against their federal_income_tax for the qualified_tuition_and_related_expenses of a taxpayer spouse or certain dependents the committee on finance of the united_states senate stated that the purpose of the credit is to assist low-and middle-income families and students in payment for the costs of post-secondary education s rep no 105th cong 1st sess l997 vol c b under sec_25a a taxpayer may claim a hope scholarship credit for the qualified_tuition_and_related_expenses paid during a taxable_year for each eligible_student the amount of the credit is the total of percent of the first dollar_figure of qualified_tuition_and_related_expenses plu sec_50 percent of the next dollar_figure of such expenses paid with respect to the same student under sec_25a a taxpayer may also claim a lifetime_learning_credit for the qualified_tuition_and_related_expenses paid during a taxable_year for students for whom no hope scholarship credit is claimed the amount of the credit is percent of the first dollar_figure of qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished during any academic period beginning in that taxable_year increased to dollar_figure after in the department of treasury issued proposed income_tax regulations under sec_25a fed reg in determining the amount of an education credit sec_1_25a-5 states that the qualified_tuition_and_related_expenses paid during a taxable genin-118856-02 year must be reduced by any amount_paid to or on behalf of a student during the taxable_year that is excludable from the student’s gross_income some of the examples given in the regulations concern a scholarship excludable under sec_117 and certain employer-provided educational_assistance excludable from income under sec_127 if a student’s tuition is reduced or reimbursed by an amount that is not otherwise excludable from the student’s gross_income then for purposes of calculating the education tax_credit the student is not required to reduce the amount of qualified_tuition_and_related_expenses paid during the taxable_year i hope this information is helpful please call channing horton at if you have any questions sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
